


Exhibit 10.4
TITAN MACHINERY INC.
Description of Long-Term Incentive Plan


The Compensation Committee of Titan Machinery Inc. (the “Company”) approved a
long-term incentive plan, the “Plan”, in which the each of the chief executive
officer and president are entitled to receive a Performance Award for a number
of shares of the Company’s common stock determined by dividing the award value,
which is one half of a Participant’s base salary at the date of grant, by the
closing trading price of the Company’s common stock on the date of grant (the
“Performance Awards”).
The Performance Awards will vest in relation to achievement of threshold and
target average after-tax return on equity (“ROE”) levels for the specified
three-year performance period, as follows:
Level of
Performance
Percentage of
Performance Award Vested
Below Threshold ROE
0%
Threshold ROE
25%
Target ROE
100%

ROE performance between the Threshold and Target levels will result in vesting
of a pro rata portion of the Performance Award.
Pursuant to the terms of the Plan, the Company’s chief executive officer and
president were each granted a Performance Award with a maximum value of 13,797
shares of the Company’s common stock on June 2, 2014. The Performance Awards
will have a performance period beginning with the Company's 2015 fiscal year and
ending with the Company's 2017 fiscal year.




